ACCEPTED
                                                                                                                                                        03-16-00308-CV
                                                                                                                                                              13126882
                                                                                                                                             THIRD COURT OF APPEALS
                                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                                   10/7/2016 1:42:19 PM
                                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                                                 CLERK




                                                                                                                        RECEIVED IN
                                                                                                                   3rd COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                   10/7/2016 1:42:19 PM
                                                                                                                     JEFFREY D. KYLE
October 7, 2016                                                                                                            Clerk


Jeffrey Kyle
Clerk of the Court
209 West 14th Street, Room 101
Austin, TX 78701

RE:   Case No. 03-16-00308-CV; Ruby Perrault v. Texas Department of Family
      and Protective Services; In the Court of Appeals for the Third District of
      Texas at Austin,

Dear Mr. Kyle:

Please be advised that the undersigned counsel will be on vacation and out of town
or otherwise unavailable from Wednesday, November 9th through and including
Thursday, Nov 10th, 2016. Our office will be closed on Friday, November 11th 2016
in honor of Veteran’s Day. I respectfully request that no hearings or deadlines be
scheduled during that period.

Thank you for your attention, and please advise if you have any questions.

Very truly yours,
/s/ Ellen Sameth
Ellen Sameth
Assistant Attorney General
Administrative Law Division
Telephone: (512) 936-1838
Facsimile: (512) 474-1062

cc: Allen Eli Bell
RICHARDS RODRIGUEZ & SKEITH, LLP                                                                         Via: E-file and Email
      816 Congress Ave., Suite 1200
      Austin, TX 78701
      ebell@rrsfirm.com


       P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v